Citation Nr: 1625458	
Decision Date: 06/27/16    Archive Date: 07/11/16

DOCKET NO.  13-02 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to service connection for sleep apnea.

2. Entitlement to a rating higher than 10 percent for patellofemoral syndrome of the right knee.  

3. Whether a reduction in the rating for right knee instability from 10 percent to a noncompensable rating, was proper.

4. Entitlement to an initial rating for posttraumatic stress disorder (PTSD) higher than 30 percent prior to July 24, 2012 and higher than 50 percent thereafter.  

5. Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Christopher Loiacono, Agent

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Mac, Counsel


INTRODUCTION

The Veteran served on active duty from October 1985 to March 1992.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in January 2010, February 2011, and October 2012 of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In April 2015, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the record. 

Records in the Virtual VA paperless claims processing system (Virtual VA) and the Veterans Benefits Management System (VBMS) have been reviewed and considered.  Although VA treatment records were associated with Virtual VA in March 2016, which is subsequent to the last Supplemental Statement of the Case in May 2014, the records are not pertinent to the Veteran's claim of service connection for sleep apnea.  A waiver of initial RO consideration is not needed. See 38 C.F.R. § 20.1304.

The issue of an initial rating higher than 50 percent for PTSD and the issue of an earlier effective date prior to July 24, 2012 for PTSD were developed separately and listed separately on the November 2014 Form 8 Certification of Appeal.  However, the effective date issue is part and parcel of the increased rating issue currently on appeal.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  Under Hart, the Board will review the adequacy of the evaluations assigned throughout the appeal period, including the effective date assigned to the 50 percent evaluation in question.  As such, the effective date issue is moot as a separately appealable issue and the issue for an initial higher rating for PTSD is appropriately characterized as indicated on the title page. 

The issues of higher ratings for PTSD and right knee patellofemoral syndrome, the propriety of the reduction for right knee instability, and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's sleep apnea is not etiologically related to his active service.


CONCLUSION OF LAW

The criteria for service connection for sleep apnea have not been met.  
38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

The duty to notify has been met.  See June 2009 VCAA correspondence, April 2015 Board Hearing transcript and Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required.

VA also has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Service treatment records, post-service treatment records, claims submissions, and lay statements have been associated with the record.  It appears that all obtainable evidence identified by the Veteran relative to his claim has been obtained and associated with the claims folder, and that neither he nor his representative has identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal. 

The Veteran also was afforded a VA examination in January 2010.  However, for reasons discussed further herein this opinion is of no probative value.  The only other opinion of record linking the Veteran's sleep apnea to service is his own general lay statement asserting such an association.  Such conclusory generalized lay statements suggesting a nexus between a current disability and service do not meet the "may be associated with service" element for providing yet another VA examination, as this would, contrary to the intent of Congress, result in medical examinations being "routinely and virtually automatically" provided to all veterans claiming service connection.  Waters v. Shinseki, 601 F.3d 1274, 1278-79 (Fed. Cir. 2010).  

Analysis

Generally, to provide service connection, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The requirement that a current disability exist is satisfied if the claimant had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a). 

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  

Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d). 

In April 2015 the Veteran testified that that he has had sleep apnea since service, explaining that he started having sleep problems the day the Gulf War started.  He stated that during service his roommate complained about his snoring and he was diagnosed with sleep apnea in service.  He noted that he raised the issue of his sleep apnea when he was being separated from service and was advised to have VA do a sleep study.  The Veteran indicated that he was treated at the VA medical facility in Atlanta in 1992 or 1993.  

The Veteran's service treatment records show that on the March 1989 report of medical history the Veteran checked the box indicating that he had frequent trouble sleeping.  However, the examiner in elaborating on the Veteran's medical conditions noted his ailments but did not include sleep apnea.  In December 1989 the Veteran complained of trouble sleeping in conjunction with a sore throat and coughing.  The assessment was upper respiratory infection.  A report of medical history in February 1992 upon separation from service indicated that the Veteran denied sleep problems. His February 1992 separation examination indicated that his lung and chest were evaluated as normal.  In listing the Veteran's defects and diagnoses, no reference was made to sleep apnea or any other chronic sleep disorder.  

After service, VA treatment records first show a diagnosis of sleep apnea in June 2001.  Subsequent treatment records in December 2004 and July 2010 continue to document sleep apnea.  

Under certain circumstances, a lay person is competent to identify a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  As a general matter, lay witnesses are competent to testify as to their observations as well as opine on questions of diagnosis and etiology in some circumstances.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (lay witnesses are competent to testify as to their observations, but this testimony must be weighed against the other evidence of record); Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).  See also Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau; lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology).  

Due consideration has been given to the Veteran's lay assertion that his current sleep apnea had its onset in service.  The Veteran is competent to give evidence about what he has experienced or observed.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, while lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, sleep apnea, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  Sleep apnea is not the type of condition that is readily amenable to mere lay diagnosis or probative comment regarding its etiology, as the evidence shows that testing and other specific findings is needed to properly assess and diagnose the disorder.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); and Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007). 

Indeed, there is simply no indication that the Veteran is competent to provide an opinion that his sleep apnea had its onset during service.  The Veteran has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that the Veteran received any special training or acquired any medical expertise in evaluating the sleep apnea.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012).  Accordingly, this lay evidence does not constitute competent medical evidence and lacks probative value.

Even if the Veteran was competent to render an opinion regarding the etiology of his sleep apnea, his statements that it began during service are not credible as they are inconsistent with the other evidence of record that does not document sleep apnea until over 9 years after active service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim).  Furthermore, on the February 1992 separation examination the Veteran's lungs and chest were evaluated as normal.  The examiner provided a summary of the Veteran's defects and diagnoses but did not include sleep problems or sleep apnea.  

It is likewise noteworthy that no reference was made to sleep apnea when the Veteran filed his initial claim for compensation in January 1993.  He likewise made no reference to sleep apnea when he filed a claim for compensation in 1999.  As had identified several physical and mental problems at that time, one would expect that the Veteran would have mentioned sleep apnea and sleeping problems if they had existed.  See AZ v. Shinseki, 731 F.3d 1303 (2013) (recognizing the widely held view that the absence of an entry in a record may be considered evidence that the fact did not occur if it appears that the fact would have been recorded if present).  The Board emphasizes that the Veteran actually denied sleep problems on the February 1992 report of medical history upon separation from service.  

Further, although he testified that he was diagnosed again with sleep apnea at the Atlanta VA Medical Center in 1992 or 1993, treatment records were obtained from the Atlanta VA Medical Center and first show a diagnosis of sleep agnea in 2001.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (noting that the credibility of a witness may be impeached by a showing of interest, bias, inconsistent statements, consistency with other evidence), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  There is no indication in those records of prior treatment.  The Veteran was not even living near the Atlanta VAMC at that time.

As for the medical opinion of record, on VA examination in January 2010 the examiner opined that the Veteran's obstructive sleep apnea was at least as likely as not caused by or a result of military service as he had symptoms to include snoring and daytime somnolence, which began in service.  However, the VA examiner's opinion was based on the history reported to him by the Veteran during their conversations, which as discussed above was not credible.  A bare transcription of lay history, unenhanced by additional comment by the transcriber, is not competent medical evidence merely because the transcriber is a health care professional.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  Furthermore the examiner's mere conclusion statement is insufficient to allow the Board to make an informed decision as to the weight to assign to the medical statement.  Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007).  For these reasons the January 2010 opinion is of no probative value.  

Lastly, the Veteran's sleep apnea is not included among the chronic diseases under 38 U.S.C.A. § 1101 and 38 C.F.R. § 3.309(a), therefore consideration of continuity of symptomatology under 38 C.F.R. § 3.303(b) is not applicable.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim of service connection for sleep apnea, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); 3.102. 


ORDER

Service connection for sleep apnea is denied.  


REMAND

The evidence shows that the Veteran's service-connected right knee patellofemoral syndrome increased in severity since his last VA examination in September 2010.  On VA examination in September 2010 there was no meniscus abnormality.  VA treatment records in October 2012 show that the Veteran had progressively worsening knee pain and a December 2013 VA MRI shows an oblique tear of the posterior horn lateral meniscus and a probable subtle undersurface tear of the posterior horn medial meniscus.  In April 2015 the Veteran testified that he had weakness in his leg, was not able to extend and bend it all the way and was in constant pain when walking.  He stated that his right leg gave out on him two to three times per week.  

The Court has held that a veteran is entitled to a new VA examination where there is evidence that the disability has worsened since the last VA examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  The Court has also held that VA's statutory duty to assist the Veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Thus the Veteran should be afforded a new VA examination to the address the current level of severity of his right knee.  

As to whether the reduction in the rating for right knee instability from 10 percent to a noncompensable rating was proper, the RO in the February 2011 rating decision reduced the Veteran's separate rating for instability of the right knee from 10 percent to zero percent effective May 1, 2011.  Although the issues of a higher rating for the right knee patellofemoral syndrome and the propriety of the reduction of the separate rating for instability were developed separately, in the instant case the reduction issue arose from the claim of a higher rating for right knee patellofemoral syndrome.  It would be premature to address the propriety of the reduction at this juncture as the evidence discussed above shows that the Veteran's right knee instability may have increased in severity or at the very least may not have stabilized at the time of the last VA knee examination.  Thus a new VA examination is necessary.  

Further, the Veteran was last afforded a VA PTSD examination in July 2012, which shows that he did not have suicidal ideation or persistent danger of hurting self or others.  In April 2015 the Veteran testified that he had suicidal ideation and also has had homicidal thoughts about once per month.  Thus as the evidence shows that the Veteran's PTSD has worsened since his last VA examination, he should be afforded a new VA examination to determine the current level of severity of his PTSD.  See Snuffer, supra; Caffrey, supra; Green, supra.  

The Veteran's claim for TDIU is impacted by the outcome of the claims being remanded herein, i.e. the claims for higher ratings for the right knee and PTSD.  The Court has held that all issues "inextricably intertwined" with an issue certified for appeal are to be identified and developed prior to appellate review.   Harris v. Derwinski, 1 Vet. App. 180 (1991).  Therefore, the TDIU claim must be remanded to the AOJ in accordance with the holding in Harris to allow the AOJ to fully develop and adjudicate the outstanding claims.

Lastly, the notice requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have not been met regarding the issue of a higher rating for right knee patellofemoral syndrome.  On remand, such notice should be sent to the Veteran.  

Prior to obtaining any opinion, the Veteran's assistance should be obtained to ensure that copies of any outstanding records of pertinent medical treatment are identified and added to the claims file. 

Accordingly, the case is REMANDED for the following action:

1. Issue to the Veteran a VCAA notice letter pertaining to the claim for an increased rating for right knee patellofemoral syndrome.  Specifically, ensure that the Veteran is furnished proper notice including notice of (a) the information and evidence not of record that is necessary to substantiate his claim for a higher rating for the right knee, (b) the information and evidence that VA will seek to provide, and (c) the information and evidence that the Veteran is expected to provide.  The letter should also advise the Veteran of the evidence necessary to establish disability ratings and an effective date for the claim on appeal, as outlined by the Court in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

2. Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers.  With the Veteran's assistance obtain copies of any pertinent records and add them to the claims file.  

3. Afterwards, schedule the Veteran for a VA examination to assess the current severity of the service-connected patellofemoral syndrome of the right knee.  The claims folder should be made available to and reviewed by the examiner in connection with the examination.  All indicated tests and studies should be performed.

a.) The evaluation of the right knee should include all necessary testing, specifically range of motion studies.  The examiner should address the range of motion in degrees of flexion and extension and any functional loss due to pain or painful motion as well as weakness, excess fatigability, incoordination, or pain on movement, swelling or atrophy.  The examiner must address at what point pain sets.  Any additional functional loss should be expressed in terms of additional limitation of motion.  The examiner should also address whether there is additional loss of motion associated with flare-ups or on repetitive use.  The examiner should determine whether there is instability or recurrent subluxation of the right knee; and if so, this determination should be expressed in terms of slight, moderate, or severe due to either the lateral instability or recurrent subluxation. 

b.) The examiner must also address whether there is ankylosis, dislocated semilunar cartilage in the right knee and whether there is effusion, whether the knee locks and if so the frequency of the locking.  

c.) The examiner should opine whether the Veteran's right knee disability prevents him from securing and following substantially gainful employment consistent with his educational and occupational background. 

A clear explanation for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. If the examiner is unable to provide an opinion he or she should explain why.

4. Afterwards, schedule the Veteran for a VA psychiatric examination to determine the current severity of his service-connected PTSD.  The claims folder should be made available to and reviewed by the examiner in connection with the examination.  The examiner should identify all current manifestations of the service-connected PTSD.  The examiner should also provide an opinion concerning the current degree of social and industrial impairment resulting from the service-connected PTSD.  A full rationale must be provided for all stated medical opinions.  If the examiner is not able to provide an opinion, he or she should explain why.

5. When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If any benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


